DETAILED ACTION
This office action is in response to the communication received on 03/01/2021 concerning application no. 15/957,783 filed on 04/19/2018.
Claims 1-21 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11, filed 03/01/2021, with respect to the objection of claim 6 have been fully considered and are persuasive.  The objection of claim 6 has been withdrawn. 

Applicant's arguments, see pages 11-12, filed 03/01/2021, have been fully considered but they are not persuasive. 

Regarding claims 3 and 4, Applicant argues that the term “about” is not indefinite. According to the application the paragraphs 0035, 0042, and Fig. 1B clearly define the relative dimensions of the claimed probe. Applicant further argues that one with ordinary skill in the art would realize that the absolute precision of measurement cannot be realistically obtained with more manufacturing equipment. Applicant discusses an example where a 5 cm could result with a specified degree of tolerance like ±0.05. According to the Applicant, such a tolerance would meet the standards for construction of the overall device. Furthermore, Applicant argues that the range encompassed by the term “about” must be considered in the context of the term used in the specification and claims of the application. Accordingly, one with ordinary skill in the art would be able to able to fully determine the claimed ranges in the light of the specification.

In light of the specification, there is no teaching that would be sufficient that one with ordinary skill in the art would be able to understand that is considered to be “about” 1 mm in thickness or “about” 5 cm in length. While they understand that a tolerance can be implemented on the measured clue, such a tolerance can be implement as a “5% of a measured value”, “10% of a measured value”, “±0.05 of a measured value”, or ““±0.10 of a measured value”. Such degrees of tolerance would all result different acceptable standards of measurement. The specification of the Applicant fails to provide any such disclosure of acceptable tolerance that can be considered “about” a measured value.
	Examiner respectfully maintains the 112(b) rejections of claims 3 and 4.

Applicant’s arguments with respect to claims 1, 13, 14, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments, page 15, filed 03/01/2021 have been fully considered but they are not persuasive. 

Applicant argues that Denen fails to cure the deficiencies of McFerron.
Examiner respectfully disagrees with Applicant’s arguments. Denen in Col. 29, lines 3-22, teaches that the probe can be maintained in a sterile condition with a plastic cover 730. That fits over the probe device 12. This plastic cover is taught to be disposable and made of a polymeric material. This material is used to maintain the sterile condition of the probe. The cover 730 covers the nose portion 732. Fig. 11 shows the cover 730 extending the length of the shaft of the probe 12. Furthermore, it would be obvious to combine as the modified apparatus would allow a user to have a radioprobe that has a convenient length and is comfortable to hold during medical procedures while maintaining sterile integrity (Col. 29, lines 19-22 of Denen). Furthermore, this modified probe is sterilizable and rugged enough to withstand manipulation by the user within the patient cavity (Col. 3, lines 22-24 of Denen).
Examiner respectfully maintains that claims 1, 13, 14, and 17 are obvious under McFerron in view of Denen.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a signal processing device associated with the radioprobe for processing…” in claims 1 and 13-14: Paragraph 0058 teaches that the controller/processor 422 controls and implements the radiation or magnetic activity information detection.

“a communication medium associated with the radioprobe to provide…” in claims 1, 10, and 13-15: Paragraph 0035 teaches that the communication device can be a direct coupled device or a wireless communication medium or device, such as a device having Bluetooth capability, for example. Paragraph 0056 teaches that the communication medium can be a wireless connection medium, such as a RF wireless link or a Bluetooth communication.

“a data communication medium to transmit…” in claim 5: Paragraph 0035 teaches that the communication device transmits data and can be a direct coupled device or a wireless communication medium or device, such as a device having Bluetooth capability, for example. Paragraph 0056 teaches that the communication medium can be a wireless connection medium, such as a RF wireless link or a Bluetooth communication.

“a power supply device for powering…” in claim 7: Paragraph 0059 teaches that the power source 431 can be a wired or a battery powered source.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "length of about 5 cm to 210 cm" in claim 3 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
.

The term "thickness of about 1 mm to 5 cm" in claim 4 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For purposes of examination, the Office is considering the claim to be stating that the thickness of the shaft is 1 mm to 5 cm.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 13-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over McFerron (PGPUB No. US 2009/0326371) in view of Denen et al. (US Patent No. 4,801,803).


a probe (Probe 12 in Fig. 1) including a handle having a longitudinal axis and a substantially elongated shaft portion extending from the handle (Abstract teaches that this probe is a hand-held probe. See modified Fig. 1 below), the shaft portion being adapted to be inserted into a cavity of a body or held above a tissue of interest to detect radiation from a radiation emitting source implanted within the body or in the tissue of interest (Paragraph 0036 teaches that the probe 12 has a detector that is able to detect the gamma radiation 52 from a source 54. Paragraph 0004 teaches that the probe is used by the surgeon to detect sites of radioactivity based on their proximity to radiolabeled antibodies that accumulate in neoplastic tissues at a higher concentration than normal tissue. Paragraph 0010 teaches that the probe detects these sites intraoperatively and paragraph 0012 teaches that the probe is placed proximate to the radiation source);

    PNG
    media_image1.png
    196
    446
    media_image1.png
    Greyscale

Modified Fig. 1
the shaft portion including at least one radiation sensor (Detector 18 in Fig. 2) configured to detect and measure radiation emitted from the radiation emitting source (Paragraph 0011 teaches that the probe holds a detector create an electrical signal from a radiation source that the detector is proximate to. Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data. Paragraph 0019 teaches that the detector 19 is at in the housing 16. Fig. 16 shows the housing to be including the shaft of the probe 12);
a signal processing device (Controller 22 in Fig. 2) associated with the radioprobe for processing data for the detected and measured radiation (Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data. Paragraph 0024 teaches that the controlled 22 is able to control the operation of the probe 12); and 
a communication medium (Probe wireless data link 24 in Fig. 2) associated with the radioprobe to provide the processed data for the detected and measured radiation from the signal processing device to a receiving device (Console 14 in Fig. 1) associated with an external data processor unit (Signal processor 40 in Fig. 3) for processing and selectively displaying radiation detection information corresponding to the received processed data for the detected and measured radiation (Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data. Paragraph 0025 teaches that the probe wireless data link 24 is able to transfer the data between the probe and the console 14. Paragraph 0029 teaches that the display 34 of the console 14 is able to display the electrical signals that are obtained. Paragraph 0040 teaches that the gamma count values are displayed).
However, McFerron is silent regarding a hand-held radioprobe, comprising:
a substantially elongated sterile probe cover detachably mounted over the shaft portion.
In an analogous imaging field of endeavor, regarding the design of a radioprobe, Denen teaches a hand-held radioprobe (Instrument 12 in Fig. 11), comprising:
a substantially elongated sterile probe cover (Plastic cover 730) detachably mounted over the shaft portion (Col. 29, lines 3-22, teach that the probe can be maintained in a sterile condition with a plastic cover 730. That fits over the probe device 12. This plastic cover is taught to be disposable and made of a polymeric material. This material is used to maintain the sterile condition of the probe. The cover 730 covers the nose portion 732. Fig. 11 shows the cover 730 extending the length of the shaft of the probe 12).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McFerron with Denen’s teaching of a detachable sterile probe cover. This modified apparatus would provide a user with a probe that is sterilizable and rugged enough to withstand manipulation by the user within the patient cavity (Col. 3, lines 22-24 of Denen).

Regarding claim 2, modified McFerron teaches the hand-held radioprobe in claim 1, as discussed above.
McFerron further teaches a hand-held radioprobe, wherein: 
the shaft portion comprises a plurality of radiation sensors placed inside of the shaft portion for selectively detecting gamma radiation (Paragraph 0020 teaches that the detector 18 generates the gamma detector count. Paragraph 0031 teaches that a threshold can be set to only allow gamma data points that exceed the threshold. Paragraph 0040 teaches the gamma count values can be broken up into different “bins” based on time intervals).

Regarding claim 3, modified McFerron teaches the hand-held radioprobe in claim 1, as discussed above.
However, McFerron is silent regarding a hand-held radioprobe, wherein: 
the shaft portion has a length of about 5 cm to 210 cm.
In an analogous imaging field of endeavor, regarding the design of a radioprobe, Denen teaches a hand-held radioprobe, wherein: 
the shaft portion has a length of about 5 cm to 210 cm (Col. 8, lines 62-64, teaches that the length of the probe device 12 is 19 cm and the portion 22 has a length of 12.7 cm).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McFerron with Denen’s teaching of a shaft length between 5 cm and 210 cm. This modified apparatus would allow a user to have a radioprobe that has a convenient length and is comfortable to hold during medical procedures while maintaining sterile integrity (Col. 29, lines 19-22 of Denen). Furthermore, this modified probe is sterilizable and rugged enough to withstand manipulation by the user within the patient cavity (Col. 3, lines 22-24 of Denen).


However, McFerron is silent regarding a hand-held radioprobe, wherein: 
the shaft portion has a thickness of about 1 mm to 5 cm.
In an analogous imaging field of endeavor, regarding the design of a radioprobe, Denen teaches a hand-held radioprobe, wherein: 
the shaft portion has a thickness of about 1 mm to 5 cm (Col. 8, lines 62-64, teaches that the diameter 12 of the probe 12 is 1.9 cm).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McFerron with Denen’s teaching of a shaft thickness between 1 mm and 5 cm. This modified apparatus would allow a user to have a radioprobe that has a convenient length and is comfortable to hold during medical procedures while maintaining sterile integrity (Col. 29, lines 19-22 of Denen). Furthermore, this modified probe is sterilizable and rugged enough to withstand manipulation by the user within the patient cavity (Col. 3, lines 22-24 of Denen).

Regarding claim 5, modified McFerron teaches the hand-held radioprobe in claim 1, as discussed above.
McFerron further teaches a hand-held radioprobe, wherein the communication medium comprises: 
a data communication medium to transmit the processed data for the detected and measured radiation to a computer, a laptop computer, a tablet or a cell phone device as the receiving device associated with the external data processor unit (Paragraph 0026 established that the console 14 includes receiver 36 and a signal processor 40. Paragraph 0030 teaches that the receiver 38 may include a microprocessor and can be utilized in a computer device).


McFerron further teaches a hand-held radioprobe, wherein: 
the communication medium is a direct-coupled wired or a wireless communication medium (Paragraph 0025 teaches that the probe wireless data link 24 is able to wirelessly transmit data to the console 14. This can include telecommunication protocols such as Bluetooth. It should be noted that McFerron also discloses that previous gamma detection models included probes that connected to a console via a flexible cable).

Regarding claim 7, modified McFerron teaches the hand-held radioprobe in claim 1, as discussed above.
McFerron further teaches a hand-held radioprobe, further comprising: 
a power supply device for powering the at least one radiation sensor, the signal processing device and the communication medium (Paragraph 0019 teaches that the probe 12, which includes the detector 18, a preamplifier 20, a controller 22 and a probe wireless data link 24, are powered by a power source).

Regarding claim 8, modified McFerron teaches the hand-held radioprobe in claim 1, as discussed above.
McFerron further teaches a hand-held radioprobe, wherein: 
the at least one radiation sensor is a metal-oxide-semiconductor field-effect transistor (MOSFET) sensor or a semiconductor diode or a scintillation counter (Paragraph 0020 teaches that the detector can made from cadmium zinc telluride or any other semiconductor material. Paragraph 0021 teaches that the device can be a scintillating device or a silicon PIN diode).


McFerron further teaches a hand-held radioprobe, wherein: 
the radiation emitting source produces radiation emissions selected from the group consisting of alpha rays, beta rays, gamma rays, x rays, and neutrons (Paragraph 0020 teaches that the detector is detecting gamma radiation from a source that it is proximate to).

Regarding claim 13, McFerron teaches a probe (Probe 12 in Fig. 1), comprising: 
a handle having a longitudinal axis and a substantially elongated shaft portion extending from the handle (Abstract teaches that this probe is a hand-held probe. See modified Fig. 1 below), the shaft portion being adapted to be inserted into a cavity of a body or held above a tissue of interest to detect radiation from a radiation emitting source or to detect magnetic activity from a magnetic emitting source implanted within the body or in the tissue of interest (Paragraph 0036 teaches that the probe 12 has a detector that is able to detect the gamma radiation 52 from a source 54. Paragraph 0004 teaches that the probe is used by the surgeon to detect sites of radioactivity based on their proximity to radiolabeled antibodies that accumulate in neoplastic tissues at a higher concentration than normal tissue. Paragraph 0010 teaches that the probe detects these sites intraoperatively and paragraph 0012 teaches that the probe is placed proximate to the radiation source),

    PNG
    media_image1.png
    196
    446
    media_image1.png
    Greyscale

Modified Fig. 1
at least one sensor (Detector 18 in Fig. 2) associated with the shaft portion configured to detect and measure radiation emitted from the radiation emitting source or to detect and measure the magnetic Paragraph 0011 teaches that the probe holds a detector create an electrical signal from a radiation source that the detector is proximate to. Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data. Paragraph 0019 teaches that the detector 19 is at in the housing 16. Fig. 16 shows the housing to be including the shaft of the probe 12);
a signal processing device (Controller 22 in Fig. 2) for processing data for the detected and measured radiation or for the detected and measured magnetic activity (Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data. Paragraph 0024 teaches that the controlled 22 is able to control the operation of the probe 12); and 
a communication medium (Probe wireless data link 24 in Fig. 2) associated with the probe to provide the processed data for the detected and measured radiation or to provide the processed data for the detected and measured magnetic activity from the signal processing device to a receiving device (Console 14 in Fig. 1) associated with an external data processor unit (Signal processor 40 in Fig. 3), the external data processor unit for processing and selectively displaying radiation detection information corresponding to the received processed data for the detected and measured radiation or for processing and selectively displaying magnetic activity information corresponding to the received processed data for the detected and measured magnetic activity (Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data. Paragraph 0025 teaches that the probe wireless data link 24 is able to transfer the data between the probe and the console 14. Paragraph 0029 teaches that the display 34 of the console 14 is able to display the electrical signals that are obtained. Paragraph 0040 teaches that the gamma count values are displayed).
However, McFerron is silent regarding a probe, comprising:
a substantially elongated sterile probe cover detachably mounted over the shaft portion.
In an analogous imaging field of endeavor, regarding the design of a radioprobe, Denen teaches a hand-held radioprobe (Instrument 12 in Fig. 11), comprising:
Plastic cover 730) detachably mounted over the shaft portion (Col. 29, lines 3-22, teach that the probe can be maintained in a sterile condition with a plastic cover 730. That fits over the probe device 12. This plastic cover is taught to be disposable and made of a polymeric material. This material is used to maintain the sterile condition of the probe. The cover 730 covers the nose portion 732. Fig. 11 shows the cover 730 extending the length of the shaft of the probe 12).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McFerron with Denen’s teaching of a detachable sterile probe cover. This modified apparatus would provide a user with a probe that is sterilizable and rugged enough to withstand manipulation by the user within the patient cavity (Col. 3, lines 22-24 of Denen).

Regarding claim 14, McFerron teaches a detection system for detecting radiation or magnetic activity, comprising: 
a probe (Probe 12 in Fig. 1), the probe adapted to be inserted into a cavity of a body or held above a tissue of interest to detect radiation from a radiation emitting source or to detect magnetic activity from a magnetic source implanted within the body or in the tissue of interest (Paragraph 0036 teaches that the probe 12 has a detector that is able to detect the gamma radiation 52 from a source 54. Paragraph 0004 teaches that the probe is used by the surgeon to detect sites of radioactivity based on their proximity to radiolabeled antibodies that accumulate in neoplastic tissues at a higher concentration than normal tissue. Paragraph 0010 teaches that the probe detects these sites intraoperatively and paragraph 0012 teaches that the probe is placed proximate to the radiation source), the probe having a shaft portion (Abstract teaches that this probe is a hand-held probe. See modified Fig. 1 below);

    PNG
    media_image1.png
    196
    446
    media_image1.png
    Greyscale

Modified Fig. 1
at least one sensor (Detector 18 in Fig. 2) associated with the shaft portion to detect and measure radiation emitted from the radiation emitting source or to detect and measure the magnetic activity from the magnetic source (Paragraph 0011 teaches that the probe holds a detector create an electrical signal from a radiation source that the detector is proximate to. Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data. Paragraph 0019 teaches that the detector 19 is at in the housing 16. Fig. 16 shows the housing to be including the shaft of the probe 12); 
a signal processing device (Controller 22 in Fig. 2) associated with the probe for processing data for the detected and measured radiation or for the detected and measured magnetic activity (Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data. Paragraph 0024 teaches that the controlled 22 is able to control the operation of the probe 12); and 
a communication medium (Probe wireless data link 24 in Fig. 2) associated with the probe to provide the processed data for the detected and measured radiation or to provide the processed data for the detected and measured magnetic activity from the signal processing device to a receiving device (Console 14 in Fig. 1) associated with an external data processor unit (Signal processor 40 in Fig. 3) for processing and selectively displaying radiation detection information corresponding to the received processed data for the detected and measured radiation or for processing and selectively displaying magnetic activity information corresponding to the received processed data for the detected and measured magnetic activity (Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data. Paragraph 0025 teaches that the probe wireless data link 24 is able to transfer the data between the probe and the console 14. Paragraph 0029 teaches that the display 34 of the console 14 is able to display the electrical signals that are obtained. Paragraph 0040 teaches that the gamma count values are displayed).
However, McFerron is silent regarding a detection system, comprising:
a sterile probe cover detachable mounted over the shaft portion.
In an analogous imaging field of endeavor, regarding the design of a radioprobe, Denen teaches a detection system, comprising:
a sterile probe cover (Plastic cover 730) detachably mounted over the shaft portion (Col. 29, lines 3-22, teach that the probe can be maintained in a sterile condition with a plastic cover 730. That fits over the probe device 12. This plastic cover is taught to be disposable and made of a polymeric material. This material is used to maintain the sterile condition of the probe. The cover 730 covers the nose portion 732. Fig. 11 shows the cover 730 extending the length of the shaft of the probe 12).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McFerron with Denen’s teaching of a detachable sterile probe cover. This modified apparatus would provide a user with a probe that is sterilizable and rugged enough to withstand manipulation by the user within the patient cavity (Col. 3, lines 22-24 of Denen).

Regarding claim 15, modified McFerron teaches the detection system in claim 14, as discussed above.
McFerron further teaches a detection system for detecting radiation or magnetic activity, further comprising: 
a receiving device for receiving from the communication medium the processed data for the detected and measured radiation or for receiving from the communication medium the detected and measured magnetic activity from the signal processing device (Paragraph 0025 teaches that the probe wireless data link 24 is able to transfer the data between the probe and the console 14. Paragraph 0026 established that the console 14 includes receiver 36 and a signal processor 40);
an external data processor unit associated with the receiving device for processing the received processed data for the detected and measured radiation to provide radiation detection information or for processing the received processed data for the detected and measured magnetic activity to provide magnetic activity information (Paragraph 0020 teaches that the detector 18 generates the gamma detector count. Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data); and 
a display device associated with the external data processor unit to selectively display the radiation detection information or to selectively display the magnetic activity information (Paragraph 0029 teaches that the display 34 of the console 14 is able to display the electrical signals that are obtained. Paragraph 0040 teaches that the gamma count values are displayed. Paragraph 0031 teaches that a threshold can be set to only allow gamma data points that exceed the threshold. Paragraph 0040 teaches the gamma count values can be broken up into different “bins” based on time intervals)

Regarding claim 16, modified McFerron teaches the detection system in claim 15, as discussed above.
McFerron further teaches a detection system for detecting radiation or magnetic activity, wherein: 
the receiving device and the external data processor unit comprise a computer, a laptop computer, a tablet, or a cell phone device (Paragraph 0026 established that the console 14 includes receiver 36 and a signal processor 40. Paragraph 0030 teaches that the receiver 38 may include a microprocessor and can be utilized in a computer device).

Regarding claim 17, McFerron teaches a method for measuring radiation or magnetic activity, comprising the steps of: 
Paragraph 0004 teaches that the probe is used by the surgeon to detect sites of radioactivity based on their proximity to radiolabeled antibodies that accumulate in neoplastic tissues at a higher concentration than normal tissue); 
disposing a radiation emitting source or a magnetic source at a location corresponding to the target tissue of interest (Paragraph 0007 teaches that the radioactive tracing agent is injected at the site of a primary tumor. Paragraph 0004 teaches that the radiolabeled antibodies accumulate in neoplastic tissues at a higher concentration than normal tissue); 
positioning a probe in proximity to the radiation emitting source or in proximity to the magnetic source, the probe adapted to be inserted into a cavity of a body or held above the target tissue of interest to detect radiation from the radiation emitting source or to detect magnetic activity from the magnetic source (Paragraph 0010 teaches that the probe detects these sites intraoperatively and paragraph 0012 teaches that the probe is placed proximate to the radiation source);
measuring radioactivity from the radiation emitting source or measuring magnetic activity from the magnetic source based on a distance of the probe from the radiation emitting source or from the magnetic source (Paragraph 0011 teaches that the probe holds a detector create an electrical signal from a radiation source that the detector is proximate to. Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data); 
transmitting from the probe radioactivity data corresponding to the measurement of the radioactivity or transmitting from the probe magnetic activity data corresponding to the measurement of magnetic activity to a data processor by wired or wireless communication (Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data. Paragraph 0025 teaches that the probe wireless data link 24 is able to transfer the data between the probe and the console 14);
processing by the data processor the received radioactivity data to provide radiation detection information or processing by the data processor the received magnetic activity data to provide magnetic Paragraph 0023 teaches that the controller is able to output the electrical signal that is used to derive gamma data); and 
selectively displaying by a display device associated with the data processor the radiation detection information or the magnetic activity information (Paragraph 0029 teaches that the display 34 of the console 14 is able to display the electrical signals that are obtained. Paragraph 0031 teaches that a threshold can be set to only allow gamma data points that exceed the threshold. Paragraph 0040 teaches the gamma count values can be broken up into different “bins” based on time intervals. Paragraph 0040 teaches that the gamma count values are displayed).
However, McFerron is silent regarding a method, comprising the steps of:
the probe having a shaft portion and a sterile cover detachably mounted over the shaft portion.
In an analogous imaging field of endeavor, regarding the design of a radioprobe, Denen teaches a method, comprising the steps of:
the probe having a shaft portion and a sterile cover (Plastic cover 730) detachably mounted over the shaft portion (Col. 29, lines 3-22, teach that the probe can be maintained in a sterile condition with a plastic cover 730. That fits over the probe device 12. This plastic cover is taught to be disposable and made of a polymeric material. This material is used to maintain the sterile condition of the probe. The cover 730 covers the nose portion 732. Fig. 11 shows the cover 730 extending the length of the shaft of the probe 12).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McFerron with Denen’s teaching of a detachable sterile probe cover. This modified method would provide a user with a probe that is sterilizable and rugged enough to withstand manipulation by the user within the patient cavity (Col. 3, lines 22-24 of Denen).

Regarding claim 20, modified McFerron teaches the method for measuring radiation or magnetic activity in claim 17, as discussed above.
McFerron further teaches a method for measuring radiation or magnetic activity, wherein: 
Paragraph 0026 established that the console 14 includes receiver 36 and a signal processor 40. Paragraph 0030 teaches that the receiver 38 may include a microprocessor and can be utilized in a computer device).

Regarding claim 21, modified McFerron teaches the method for measuring radiation or magnetic activity in claim 17, as discussed above.
McFerron further teaches a method for measuring radiation or magnetic activity, further comprising the step of: 
removing the target tissue of interest from a body to measure the radioactivity from the radiation emitting source or to measure the magnetic activity from the magnetic source (Paragraphs 0006-0007 teaches that the lymph nodes can be removed by the surgeon near the cancerous site and that the lymph nodes are marked with a tracing agent).

Claims 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McFerron (PGPUB No. US 2009/0326371) in view of Denen et al. (US Patent No. 4,801,803) further in view of Rayiman et al. (US Patent No. 6,236,880).

Regarding claim 9, modified McFerron teaches the hand-held radioprobe in claim 1, as discussed above. 
However, the combination of McFerron and Denen is silent regarding a hand-held radioprobe, wherein: 
the shaft portion of the radioprobe includes a detachable curved probe portion configured to angle a tip of the radioprobe in a range of from ten degrees (10°) to ninety degrees (90°) with respect to the longitudinal axis of the handle and adapted to be selectively rotated about the longitudinal axis to a 
	In an analogous imaging field of endeavor, regarding the design of a radioprobe, Rayiman teaches a hand-held radioprobe, wherein: 
the shaft portion of the radioprobe includes a detachable curved probe portion configured to angle a tip of the radioprobe in a range of from ten degrees (10°) to ninety degrees (90°) with respect to the longitudinal axis of the handle and adapted to be selectively rotated about the longitudinal axis to a plurality of angular positions to position the radioprobe to detect and measure the radiation emitted from the radiation emitting source (Col. 6, lines 30-34, teaches that the angle of the probe tip can be adjusted. Col. 9, lines 62-67, teaches that the probe tips may be readily attached or detached from the distal end of the tube. See modified Fig. 1 below).

    PNG
    media_image2.png
    291
    535
    media_image2.png
    Greyscale

Modified Fig. 1
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of McFerron and Denen with Rayiman’s teaching of a detachable tip that is able to be angled between 10 and 90 degrees. This modified apparatus would allow a user to have a more dynamic manner of changing detection characteristics and/or the detector size that is exposed to the radiation (Col. 2, lines 47-49, of Rayiman). Furthermore, the shape of the probe is able to conform to the shape of the user’s hand to minimize fatigue (Col. 2, lines 57-59, of Rayiman).

Regarding claim 10, modified McFerron teaches the hand-held radioprobe in claim 1, as discussed above.

the communication medium of the radioprobe communicates with the receiving device to provide information associated with the intensity of the radiation emitting source.
In an analogous imaging field of endeavor, regarding the design of a radioprobe, Rayiman teaches a hand-held radioprobe, wherein: 
the communication medium of the radioprobe communicates with the receiving device to provide information associated with the intensity of the radiation emitting source (Col. 5, line 43-50, teaches that the display region 100 outputs data which includes the intensity of detected radiation signals).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of McFerron and Denen with Rayiman’s teaching of the data transmission of intensity values associated with radiation emission. This modified apparatus would allow a user to have a more dynamic manner of changing detection characteristics and/or the detector size that is exposed to the radiation (Col. 2, lines 47-49, of Rayiman). Furthermore, the shape of the probe is able to conform to the shape of the user’s hand to minimize fatigue (Col. 2, lines 57-59, of Rayiman).

Regarding claim 18, modified McFerron teaches the method of measuring radiation or magnetic activity in claim 17, as discussed above.
However, the combination of McFerron and Denen is silent regarding a method of measuring radiation or magnetic activity, further comprising the steps of: 
quantifying by the data processor the received radioactivity data to provide the radiation detection information corresponding to one or more of counts versus time or counts versus distance; and 
displaying on the display device the quantified counts versus time or the counts versus distance.
In an analogous imaging field of endeavor, regarding the design of a radioprobe, Rayiman teaches a method of measuring radiation or magnetic activity, further comprising the steps of: 
Col 6, lines 49-67 and Col. 7, lines 1-3, teach that the that the count rate information is obtained over time and displayed for the user); and 
displaying on the display device the quantified counts versus time or the counts versus distance (Col 6, lines 49-67 and Col. 7, lines 1-3, teach that the that the count rate information is obtained over time and displayed for the user).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of McFerron and Denen with Rayiman’s teaching of a displaying data that relating to counts with respect to time or distance. This modified method would allow a user to have a more dynamic manner of changing detection characteristics and/or the detector size that is exposed to the radiation (Col. 2, lines 47-49, of Rayiman). Furthermore, the shape of the probe is able to conform to the shape of the user’s hand to minimize fatigue (Col. 2, lines 57-59, of Rayiman).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McFerron (PGPUB No. US 2009/0326371) in view of Denen et al. (US Patent No. 4,801,803) further in view of Scibilia et al. (US Patent 6,021,341). 

Regarding claim 12, modified McFerron teaches the hand-held radioprobe in claim 1, as discussed above.
However, the combination of McFerron and Denen is silent regarding a hand-held radioprobe, wherein: 
the shaft portion of the radioprobe includes a housing material selected from the group consisting of a polymeric material, glass; silicone, stainless steel, tungsten, copper, titanium and an alloy thereof.
In an analogous imaging field of endeavor, regarding the design of a radioprobe, Scibilia teaches a hand-held radioprobe, wherein: 
Col. 4, lines 60-67, teach that the probe can be made of teflon, which is a polymeric material, or stainless steel).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of McFerron and Denen with Scibilia’s teaching of a shaft of a radioprobe that is made of either a polymeric material or steel. This modified apparatus would allow a user to be able to use a medical instrument that is flexible, sterile, and inert. Furtherrmore, the modified apparatus would be able to reach hard to access sites during detection (Col. 3, lines 48-52, of Scibilia).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McFerron (PGPUB No. US 2009/0326371) in view of Denen et al. (US Patent No. 4,801,803) further in view of Speeg et al. (PGPUB No. US 2020/0196964).

Regarding claim 19, modified McFerron teaches the method of measuring radiation or magnetic activity in claim 17, as discussed above.
However, the combination of McFerron and Denen is silent regarding a method of measuring radiation or magnetic activity, further comprising the steps of: 
quantifying by the data processor the received magnetic activity data to provide the magnetic activity information corresponding to one or more of magnetic flux density, magnetic flux, magnetic field strength or magnetic field intensity in relation to the measurement of magnetic activity; and 
displaying on the display device one or more of the quantified magnetic flux density, magnetic flux, magnetic field strength or magnetic field intensity.
In an analogous imaging field of endeavor, regarding the design of a signal detection probe, Speeg teaches a method of measuring radiation or magnetic activity, further comprising the steps of: 
Paragraph 0059 teaches that the magnetic field strength is measured by the probe 122); and 
displaying on the display device one or more of the quantified magnetic flux density, magnetic flux, magnetic field strength or magnetic field intensity (Paragraph 0059 teaches that the measured strength can be displayed).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of McFerron and Denen with Speeg’s teaching of the display of magnetic strength information. This modified method would allow a user to be able to rapidly locate areas of vital information and determine if a cancerous area has spread or if it is localized to the site of the primary tumor (Paragraph 0006 of Speeg).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                      



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793